DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
Claim Objections
Claim 7 is objected to because of the following informalities:  Line 2 recites “a data tampering event detector, being a circuit, configured to detect…”. For simplification, Examiner requests this is amended to --a data tampering event detection circuit--.  
Appropriate correction is required.
Claims 8-14 are similarly objected to based on its dependency on claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 2015/0356322 A1) hereinafter Subramanian et al. in view of Rapp (US 2001/0014036 A1) hereinafter Rapp. 
Regarding claim 1, Subramanian et al. teaches a data protection method for a memory, comprising: 
detecting for a data tampering event (a “tamper-attempt indication corresponding to the memory device is detected” Paragraph [0030]) and generating a trigger signal (“outputting a signal indicating that tampering has been attempted can be accomplished using… one of the pins associated with data output” Paragraph [0053]); 
a lock signal… during a first time frame based on the trigger signal, wherein the lock signal merely used to prevent a protected data of the memory from being read (“a memory operation within the memory device is disabled based on the tamper-attempt indication”, for example, a “read operation” to the memory is disabled, Paragraph [0031] wherein the disabling is accomplished by adjusting at least one of the “bias voltages” associated with the memory cells, Paragraph [0041]); and 
based on the lock signal, erasing the protected data from the memory during a second time frame (“in addition to the disabling, it may also be beneficial to erase the data stored in the portion in response to attempts to perform memory operations following a tamper attempt and at step 106 such erasing occurs” Paragraph [0034]. Note that the time at which the memory disable operation occurs before (i.e., precedes) the time of the erasing); and 
wherein the first time frame precedes the second time frame (As discussed above, the time at which the memory disable operation occurs before (i.e., precedes) the time of the erasing).  
Although Subramanian et al. teaches setting of a lock signal based on the trigger signal, wherein the lock signal is adapted to prevent a protected data of the memory from being read, Subramanian et al. does not appear to explicitly teach writing a lock signal into the memory. 
However, Rapp teaches writing a lock signal into the memory (a lock bit is defined to be locked based on a logic value, wherein a logic value “0” can be written into the lock bit cell Paragraph [0035] and based on the stored lock bit for each byte of data, the control logic prevents alteration of the contents based on a stored state of the lock bit Paragraph [0039]) and clearing the lock signal in response to a completion of erasing the protected data (“A lock bit cell 32 can be erased- thus generating or reinforcing an unlocked state- by bringing the potential at node ARRAY LOCK GND to VSS when the associated data word is erased” Paragraph [0034]). 
The disclosures of Subramanian et al. and Rapp, hereinafter SR, are analogous art to the claimed invention because they are in the same field of endeavor of memory access control.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SR before them, to modify the teachings of Subramanian et al. to include the teachings of Rapp since both SR teach preventing I/O access to certain portions of memory based upon a lock signal. Therefore it is applying a known technique (writing a lock signal into the memory to be later used to control accessed based upon the stored state of the lock [0039] and later erasing the lock bit when the respective data word is erased [0034] of Rapp) to a known device (use of a lock signal responsive to a data tampering event [0031], [0041] of Subramanian et al.) ready for improvement to yield predictable results (a lock logic level is written to a memory cell to be later used to control accessed based upon the stored state of the lock [0039] and cleared when its respective data word is erased [0034] of Rapp) KSR, MPEP 2143.
Regarding claim 2, SR teaches all of the features with respect to claim 1 as outlined above.  
Rapp further teaches wherein a number of bits of the lock signal is smaller than a preset value (the lock signal is a single lock bit, which can be set to lock or unlock (a logic value of “1” or a logic value of “0”) the data in the respective byte for access that is, the number of bits is smaller than the byte to which it is associated Paragraph [0021]).  
Regarding claim 3, SR teaches all of the features with respect to claim 1 as outlined above.  
Rapp further teaches wherein a number of bits of the lock signal is equal to 1 (the lock signal is a single lock bit, which can be set to lock or unlock (a logic value of “1” or a logic value of “0”) the data in the respective byte for access that is, the number of bits is smaller than the byte to which it is associated Paragraph [0021]), and the memory is a non-volatile memory (“memory” 10 includes the memory cells, which are “non-volatile cells” Paragraph [0010]).  
Regarding claim 5, SR teaches all of the features with respect to claim 1 as outlined above.  
Subramanian et al. further teaches wherein setting the lock signal during the first time frame based on the trigger signal comprises: when the trigger signal indicates that the data tampering event occurs (“outputting a signal indicating that tampering has been attempted can be accomplished using… one of the pins associated with data output” Paragraph [0053]), setting the lock signal at a first logic level during the first time frame (“a memory operation within the memory device is disabled based on the tamper-attempt indication”, for example, a “read operation” to the memory is disabled, Paragraph [0031] wherein the disabling Is accomplished by adjusting at least one of the “bias voltages” associated with the memory cells, Paragraph [0041]), and Rapp further teaches writing the lock signal into the memory and writing the lock signal at a first logic level into the memory (a lock bit is defined to be locked based on a logic value, wherein a logic value “0” can be written into the lock bit cell to inhibit memory access Paragraph [0021], [0035] and based on the stored lock bit for each byte of data, the control logic prevents alteration of the contents based on a stored state of the lock bit Paragraph [0039]).  
Regarding claim 6, SR teaches all of the features with respect to claim 5 as outlined above.  
Subramanian et al. further teaches after the second time frame, when the protected data is erased, clearing the lock signal to be at a second logic level (“it may be desirable to disable one or more memory functions when tampering is detected, it may also be useful to be able to re-enable the disabled memory functions at some later point in time… re-enabling the memory operation includes restoring the voltage to its normal operational level such that the memory operation is no longer disabled” Paragraph [0039]), and Rapp teaches wherein the first logic level is different from the second logic level (when the lock bit is a logic value of  “1” the data word is unlocked Paragraph [0021]).
Regarding claim 7, Subramanian et al. teaches a micro-processing circuit, comprising: 
a data tampering event detector, being a circuit, (“tamper detection circuitry” Paragraph [0047]), configured to detect for a data tampering event (a “tamper-attempt indication corresponding to the memory device is detected” Paragraph [0030]) and generate a trigger signal (“outputting a signal indicating that tampering has been attempted can be accomplished using… one of the pins associated with data output” Paragraph [0053]); 
a memory cell array (memory 400 includes arrays 410 and 430 Paragraph [0048]); and 
a memory controller, coupled to the data tampering event detector and the memory cell array (“control circuitry” 466 Paragraph [0054]), receiving the trigger signal and setting a lock signal during a first time frame based on the trigger signal, wherein the lock signal is adapted to prevent a protected data in the memory cell array from being read (“a memory operation within the memory device is disabled based on the tamper-attempt indication”, for example, a “read operation” to the memory is disabled, Paragraph [0031] wherein the disabling Is accomplished by adjusting at least one of the “bias voltages” associated with the memory cells, Paragraph [0041]), and the memory controller erases the protected data from the memory cell array during a second time frame based on the lock signal (“in addition to the disabling, it may also be beneficial to erase the data stored in the portion in response to attempts to perform memory operations following a tamper attempt and at step 106 such erasing occurs” Paragraph [0034]. Note that the time at which the memory disable operation occurs before the time of the erasing).  
Although Subramanian et al. teaches setting of a lock signal based on the trigger signal, wherein the lock signal is adapted to prevent a protected data of the memory from being read, Subramanian et al. does not appear to explicitly teach writing a lock signal into the memory.
However, Rapp teaches writing a lock signal into the memory cell array (a lock bit is defined to be locked based on a logic value, wherein a logic value “0” can be written into the lock bit cell Paragraph [0035] and based on the stored lock bit for each byte of data, the control logic prevents alteration of the contents based on a stored state of the lock bit Paragraph [0039]) and clears the lock signal in response to a completion of erasing the protected data (“A lock bit cell 32 can be erased- thus generating or reinforcing an unlocked state- by bringing the potential at node ARRAY LOCK GND to VSS when the associated data word is erased” Paragraph [0034]). 
The disclosures of Subramanian et al. and Rapp, hereinafter SR, are analogous art to the claimed invention because they are in the same field of endeavor of memory access control.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SR before them, to modify the teachings of Subramanian et al. to include the teachings of Rapp since both SR teach preventing I/O access to certain portions of memory based upon a lock signal. Therefore it is applying a known technique (writing a lock signal into the memory cell array to be later used to control accessed based upon the stored state of the lock [0039] and later erasing the lock bit when the respective data word is erased [0034] of Rapp) to a known device (use of a lock signal responsive to a data tampering event [0031], [0041] of Subramanian et al.) ready for improvement to yield predictable results (a lock logic level is written to a memory cell array to be later used to control accessed based upon the stored state of the lock [0039] and the lock bit is erased when its respective data word is erased [0034] of Rapp) KSR, MPEP 2143.
Regarding claim 8, SR teaches all of the features with respect to claim 7 as outlined above.  
Subramanian et al. further teaches a core circuit, coupled to the memory controller, and adapted to send an access command to the memory controller (the input receiver circuitry receives commands 471, Paragraph [0052]).  
Regarding claim 9, SR teaches all of the features with respect to claim 8 as outlined above.  
Rapp further teaches wherein the core circuit reads the protected data in the memory cell array based on the access command, and the memory controller determines whether to provide the protected data to the core circuit based on the lock signal (every access operation is “preceded by a read operation which determines the state of the respective lock bit” which is determined by “control logic” coupled to the sense amplifier Paragraph [0024]).  
Claim 10 is rejected under 35 USC 103 for the same reasons as claim 2, as outlined above. 
Claim 11 is rejected under 35 USC 103 for the same reasons as claim 3, as outlined above. 
Claim 13 is rejected under 35 USC 103 for the same reasons as claim 5, as outlined above. 
Claim 14 is rejected under 35 USC 103 for the same reasons as claim 6, as outlined above. 
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over SR in further view of Liao et al. (US 2016/0342340 A1) hereinafter Liao et al. 
Regarding claim 4, SR teaches all of the features with respect to claim 1 as outlined above.  
SR does not appear to explicitly teach, however, Liao et al. further teaches wherein a duration of the wherein the first time frame is shorter than a duration of the second time frame (“a program-erase cycle (i.e., resetting all bits in a block of flash memory to 1) is generally at least an order of magnitude slower than reading from flash-memory or writing to an erased block of flash memory” Paragraph [0013]. In other words, the first time frame when a logic level of the lock is programmed into the memory) is much faster (i.e., shorter in time) than the second time frame during which the erase is performed).  
: The disclosures of SR and Liao et al., hereinafter SRL, are analogous art to the claimed invention because they are in the same field of endeavor of memory access control.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SRL before them, to modify the teachings of SR to include the teachings of Liao et al. since both SR teach preventing I/O access to certain portions of memory based upon a lock signal, and Liao et al. teach  Therefore it is applying a known technique (the time frame in which the lock signal is programmed is shorter than the time frame in which the erase is performed [0013] of Liao et al.) to a known device (use of a lock signal responsive to a data tampering event [0031], [0041] of Subramanian et al.) ready for improvement to yield predictable results (the time frame in which the lock signal is programmed is shorter than the time frame in which the erase is performed [0013] of Liao et al.) KSR, MPEP 2143.
Claim 12 is rejected under 35 USC 103 for the same reasons as claim 4, as outlined above.

Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that Rapp does not teach the limitation of “based on the lock signal, erasing the protected data from the memory during a second time frame,” however, the Office action of 4/5/2022 never relied on Rapp for teaching those limitations. The primary reference, Subramanian, was relied upon for teaching based upon a lock signal, erasing the protected data from the memory during a second time frame. That is, the lock signal of Subramanian teaches disabling read access, thus, it was necessary to rely on Rapp to teach that in general, lock signals can be written into memory and can also be cleared when it’s corresponding data word is erased. Applicant’s arguments regarding claim 7, and all dependent claims, are not persuasive for the same reasons as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuo (US 2009/0089526 A1) teaches a read-lock bit contained in a security register that provides a read-protection state. That is, the protection area that corresponds to the read-lock restricts access to reading data from that area, for example, reading a password stored in the memory device.
Teranishi et al. (US 2018/0275900) teaches reading of a file is not permitted in read lock mode but it still may permit or prohibit the deletion of file from the first area at the same time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE W BENNER whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE W. BENNER
Primary Examiner
Art Unit 2131



/JANE W BENNER/            Primary Examiner, Art Unit 2139